when the central issue in the case was the credibility of the eyewitnesses
                rather than their capacity to observe.     See Lee v. State, 107 Nev. 507, 509,
                813 P.2d 1010, 1011 (1991) (holding that eyewitness identification
                instructions "might be called for" in certain circumstances, but need not be
                given where the strength of an identification was overwhelming).
                Accordingly, we conclude that the district court did not abuse its
                discretion. See Nay, 123 Nev. at 330, 167 P.3d at 433 (reviewing a district
                court's refusal to give a jury instruction for an abuse of discretion).'
                             Having considered Reed's contentions and concluded that no
                relief is warranted, we
                            ORDER the judgment of conviction AFFIRMED.




                                          Saitta




                Gibbons                                      Pickering

                CC:   Hon. Douglas Smith, District Judge
                      Special Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      'We decline Reed's request to overrule our prior decisions regarding
                specific eyewitness identification instructions,



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A